 

 

 

Srancis 6. Kelly
Mlorney: General

 

 

 
   
  

Ye Commonwealth of Massachuselh

Lepartmentaf the
Morne Geral

Seale House, Boston IP

Boston, February 27, 1950

    

 

 
   

This office is presentl: theft
from the slassacnusetts Arcnives o: stcrical
wocuments which epe irreplaceable tie gover
of the investizetion, to date, le some or all of
these documents may have been tak es ty 2ormer
emolovee. They also discluss the Curpmer employee sither sold
wr offered some or all of the documents for sele to dealers in rare
books and documents.

Set out below is a list of some of the more important and
valuable documents which are missing. Copies of the list are being
sent to the leaging rare book and document dealers. (‘Ne would apr tes
cilete it if you would examine this list and inform us waether any of
tne items nave been offered to you for sale and, if so, by whom. If
you have purcnased.any of this material, will you kindly inform us

2 ly of the nare fac person from whom i: was purchased,
you atili retain possession of it, and, if you co not, ine
name ci tus person to whom it was sold by Fou,
FRANCIS =. ELLY, Attorney General

TINO2..2 J. HURPHY
Assistant Attorney General

By: 1s
y paLHEsS

;

| eee
Letter from Col. Peter Schuyler to Col. Samuel Partridge $4, Ah
Jeerficlid, am oof

. rélative to ths daushter of Rev. “Williams of is
dated Albany, Feb. , ade ice
t

a captive amcns the

13, 1706/7.

Letter from Col. Peter Schuyler to Col.

Indians in Cansda,

Samuél Partridge

statins tnat the Canade Indians were on tacir way to attack

Letter .2om Col. Peter Schuyler to Col, Samuct rartrid.ce
snelosing account of Capt. Jonas Dow for entertainment and ;
care of a erencn prisoner, dated Albany, Aug. 29, 1720, ii

New England settlements, dated Albany, Aug. 12, 1707.

.
w

ae
als
od

“7

ye

y

(TOOPG? HO? cmerepartr PY 0

“Ye

oy!

f vid ime

. oe yw

 
Neen eee ee eee eee ee ea ae a enn nnn a

. at

* Gasé 1:19-cv-11121-JGD Document 14-9 Filed 08/23/19 Page 2 of 5

~ mr oe
-— 2”

neconnaissance of Crown Point by R. Rogers, Israel Putnam
and Jona, Butterfield, dated October 14, 1775.

/ Letter from Robert Roger to Gov. Shirley, dated July 1765.
R. R. report of information of enemy's movements furnished 5 leslie
by a prisoner dated July 16, 1756. ey
pe

Letter from Benjamin Franklin to Thomas Cushing dated
London, December 24, 177°C. -

Letter from Benjamin Franklin to Thomas Cushing, dated
London, Januery 13, 1772.

 

Letter from Benjamin Franklin to Tnomas Cushing, Spenskur, dated
- 4 i i
London, February 15, 1774.

ate
“3
ste
8

Letter from Col, Benedict Arnold (wounded and in hospital at
Sucbec and written while nis army was fighting) to Gen. Wooster
dated Dec. 31, 1775.

 
  

Printed Resolve of Cont
t

r inental Congress of Instructions
o officers dated Jan. 17,

1776.

 

 

Letter to B. Greenleaf and others from F:nera
Nashington trensmitting his instructions frem the -
° Continsntsl Congress. Aug. 4, 1775.

Letter to Col, Joseph Palmer from John Adams relative
to the sending of reports of Committees and accounts
and vouchers of the capenses incurred.

“te
3
ae
28
at
35
‘
O
%
0
to
s
 

 

 

 
    

   
  

 

     
      
   

  

   
  

  

  
 
 

 
  
  

‘his Letter of

Deposition of John Cochran formerly scaman on board a
British man of war, relative to Capt. Perkins's dealings
with the British. April le, 1776.

Letter to the Council from General Washington relative
to his plans for fortifying.Dorenester Heights. Feb. 26,
1976

if {Us

ettar from Gen. Horatio Gates to Major Hewley reletive
to the inoculation of the Militia, dated Ticondsrogs,

Letter from Mesheck “eare to James Bowdoin in reply to
Lug. 16 and Aug. 17, 1776, dated Hampton
Falls, Aug. 15, i770.

bt
So
,
‘
.

attet from Gun. “Vashington to the Committes of Safcty
olat to the wmployment of Ricnard Carpmter py WEaSSa-

ative
chusetts, dated Mcerristown, Jan. eu, 1777.

  

Copy of a latter from Col. Anthony Wayne to -----~ asking
thet reinforcements be sent him, duted TLcomleroga, April

23, 1777.

Letter from Gen. Wasnington to Hon. James Bowdoin, rol-
ative to the movements of Gen, Howe, datcd Morristown,
July 7, 1777.

Letter.from Gen. Weashington to the Pre
relative to the destination of the Mas
Headquarters, Aug. 2, 1778.

nt of the Council
razp, dated

Letter from Gen. Yashington to the President o
relative to tho movements of Gen. Hows's flext, dated
Germantown, Aus. 10, 1777.

Letter from Gen. Nashington to the President of the Council

relative to the Eristisn prisoners of War, dvted Camp at

1. F, Cc 1

 

 

f the Council

  
 

    
   
   
   
    
 

death.

 

‘Case 1:19-cv-11121-JGD Document 14-9 Filed 08/23/19 Page 4 of 5

--

Letter from Count D'Estaing dated Spt. 19, 1778 on Sauveur's

Lotter in French from Count D'Estaing, Oct. 23, 1778.

Lafayette to the Council, Jan. 6, 1779.

BQ Mh Se Sh
wy WN on

ale
Pa
ste
as

Letter of Robert Rogers to Capt. Isaac Mann inviting Canadien
enlistments into H, &M. Service, May 30, L77G.

tur from Paul Revere to the Council asking that an Artillery
icer bo appointed President of his court martial, Sept. 9,

wor

ry O

cr ay ct
Ja
Ct
*S
wy
rs
cr O
3
‘
Q
rm
©
Ks
itv)

ct rt
reo
©
r
c
‘

et Ct
QO

Letter from Georg
1779 ve Cour r

ct
te
ie}

Letter from Fsoorge

1773, states that he
Congress and thanks them
late success.

a %

Letter from George Washington to tne Council dated June 2, 1780
é a t

jonel militia and supplics for the amy.

Letter from Von Steuben to Council dated July 27, 1780
State that army from France has arrived.

”
.

ate
3s
ae
ate
a.
se
PA

=
‘*

a
se
28

AD a en!
Letter from George’ Vashington to- James Bowddin-dated Ang.
3, 1780 on return’ of British-force to New Yak and p Cbabls
order of DéRochambeau of “3 months mititia to North River;

powder from Prench Admiral, ete,”

‘Letter from George Washington (signed) to Go. Hancock
requesting clothing for the troops dated Now 10, 17300.

 

 
ELEN ATS TIS ene nr ee mere re eT
Sativa a

Case 1:19-cv-11121-JGD Document 14-9 Filed 08/23/19 Page 5of5

 

Letter from George Washington to Gov. Hancock dated June .,
1781, asks for 500 troops from Mass.

Letter from Georze Washington to Gen. Heath dated Juns 4,
178l. Plan of campaizn scttied, Army needs rum, clothins,

et
QO

Se Q2 5
“v ww

ate
23

Letter of George Washington to Gov. Hancock dated Aug. 19,
1782 introducing den. deChoisey designated commender of

proposed expedition to the Penobscott.

Letter of George Washington to Gov. Hancock expressing dis-
approval of Penotscott expedition, dated Aug. 10, 1782.

os a6 6 34
ww ae ew 7 ray +
